Kirkpatrick, O. J.
The principal object of taking a rule •to shew cause, is, in order that the other party may do the *233thing required without subjecting himself to the expense of a mandamus. But here the rule served upon the committee does not specify the object required to be done with sufficient particularity. The rule is, to shew cause why they should not open the road *and the application is, to compel them to assign, &c.; therefore the mandamus in this case cannot, for that reason, be granted, although that the court have a right to grant a mandamus in a subject matter of this kind, there can be no doubt.
Mandamus refused.*

See the form of a mandamus to the overseers of highways, 1 Cow. Rep. 22. note. See. also, other forms of mandamus, Lil. Ent. 247, 613. See. also, the case of The People v. The Commissioners of Salem, 1 Cow Rep. 23.